Citation Nr: 1139893	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a foot disorder, claimed as plantar fasciitis.

2.  Entitlement to service connection for a neck disorder, claimed as cervical disc displacement.

3.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease.

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant served with the Army National Guard for the State of New Jersey from April 1965 to April 1971, including active duty for training ACDUTRA) from May to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2010, the appellant testified at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues related to the foot, neck, and back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





REMAND

The appellant attributes his above-claimed disabilities to a motor vehicle accident in October 1967.  He explains in an April 2008 statement that on a Friday night in October 1967 his squad of Headquarter Platoon was providing support at a traffic location for a convoy when he and some fellow servicemen were hit from behind by a "duce and a half truck".  He said this event caused them to spin around, hit a guardrail, roll over, and go down a deep hill.  He asserts that he fractured his skull as a result of this incident requiring stitches, and he also bruised his ribs, back, neck, legs and feet.  He adds that he was transported to an area hospital via an "EMT" transport.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21),(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§  101(24), 106, 1110 (West 2002).

As indicated above, the appellant served with the Army National Guard for the State of New Jersey for six years, but the only recognized period of active service his records presently show is from May 20, 1965, to October 3, 1965, when he served on ACDUTRA.  The appellant asserts that he had asked his superior about making a claim for his injuries around the time that they had happened, but was informed that he was not covered.  He also asserts that he has since been informed by a National Guardsman recruiter that he was active at the time of injury.  Accordingly, additional development is necessary regarding establishing the asserted injury in October 1967, as well as determining the appellant's service status at that time.  In regard to the alleged injury, the appellant's service treatment records do not document the incident nor do they show treatment for the disabilities that the appellant is claiming.  However, there is an x-ray record dated in June 1968 noting that the appellant had recurrent headache "following trauma".  Thus, the appellant should be allowed to supplement the record and submit any further information and evidence regarding the occurrence of the incident itself, in addition to the claimed injuries arising out of such incident.

Lastly, in May 2010, the Board received additional evidence that is relevant to this appeal.  The evidence is from a private attorney informing VA of a lawsuit the appellant filed against a third party with respect to injuries arising out of the motor vehicle accident on or around October 27, 1967.  Legal authority provides that unless there is a proper waiver of the RO's review of the additional evidence, it must first be considered by the RO.  See 38 C.F.R. § 20.1304(c).  Since a proper waiver of the evidence was not made by either the appellant or his representative, the appellant still has a right to the RO's review.  Consequently, the case must also be returned to the RO for consideration of the additional evidence so as to ensure full compliance with due process requirements.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Verify the status of the appellant's Reserve service on or around October 27, 1987; that is, determine whether he was serving on either a period of ACDUTRA or INACDUTRA on October 27, 1987, as well as on the several days preceding and following this date. 

2.  Ask the appellant to submit any additional evidence to substantiate his involvement in the alleged motor vehicle incident on or around October 27, 1967, to include statements from any witnesses of this incident or a copy of the Accident Police Report.  Additionally, ask the appellant to identify any relevant medical records, private or VA, regarding treatment for his claimed plantar fasciitis, cervical disc displacement, and degenerative disc disease of the back, that have not already been obtained.  The RO should obtain copies of pertinent records from all identified treatment sources, following the procedures set forth in 38 C.F.R. § 3.159 and associate them with the Veteran's claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file. 

3.  After completing the foregoing directives and conducting any additional development deemed appropriate, review the appellant's claims file in its entirety with respect to the pending claims of entitlement to service connection for plantar fasciitis, cervical disc displacement, and degenerative disc disease of the back, to include all evidence added to the record after the last supplemental statement of the case in September 2009.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


